The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-8, 10, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stanton et al. (titled “Non-Invasive Assessment of the Lymphedematous Limb”, published in 2000) in view of Fagrell et al. (titled “Assessment of Lymphedema Attributes: a mechatronic product development in a clinical environment”, published in 2012 (approved January 23, 2012)), evidenced by Cong et al. (“How It Works: Xbox Kinect”, Feb 10, 2012), and further in view of Gergich et al. (titled “Preoperative Assessment Enables the Early Diagnosis and Successful Treatment of Lymphedema”, published April 21, 2008).
Stanton discloses a review of “different methods available to measure volume”, which includes “imaging techniques (magnetic resonance imaging, computed tomography, ultrasound) which provide information on size” (see Abstract).  In this regard, Stanton states that “Accurate measurement of limb size is also important in studies on the pathophysiology of lymphedema, as demonstrated by recent research on post-mastectomy edema in which unexpected relationships were revealed between arm volume and interstitial fluid protein concentration” (see last paragraph on page 122, right column).  On page 128, Stanton discusses “optoelectronic volumetry”, with a two paragraph discussion of the Perometer.  However, in the first paragraph of the right column on page 128, Stanton states the following:
A recent modification of the Perometer enables the detection of convex contours of the limb, i.e., volume is calculated from a large number of diameter measurements rather than just two at right-angles. The '3D-LED-scanner system' has been assessed under conditions of venous occlusion of the leg (venous capacity measurement) and for the measurement of legs for the fitting of compression hosiery (23), but is not necessarily more accurate in measuring volume than the earlier system.

This teaches obtaining “a 3D model of at least a portion of a body of an individual using a light sensing device”, as claimed in lines 2-3.  Additionally, Stanton teaches in the Conclusions that “Investigation of the limbs of patients treated for cancer but without swelling would be useful to study the changes induced by the surgery and radiotherapy per se”.  Additionally, in the right column on page 123 (under “The diagnostic threshold for swelling”), Stanton discusses “a threshold requires that the opposite limb is normal in size, which is usually the case in lymphedema following breast cancer treatment. Kissin et al. considered several possible cut-off points (differences in forearm and upper arm circumference and volume) in order to determine the most sensitive indicator of post-mastectomy lymphedema.”  Therefore, it is obvious to those of skill in the art that detection and diagnosis of lymphedema is of particular interest in an “individual [who] is one who has had treatment for breast cancer”, as recited in step (a) of the claim.
With regard to the claimed step (b), the above quote from page 128 of Stanton (italicized and indented above) expressly teaches a three-dimensional LED scanning system (i.e., a recent modification of the Perometer enables… volume is calculated).  
With regard to the claimed step (c), Stanton teaches that “Percentage differences seem more universally applicable” (see page 123, right column under “The diagnostic threshold for swelling”), thereby teaching to obtain a size differential.  In the first paragraph on page 123, it discusses that “The degree of limb swelling is often expressed in relation to the size of the other limb (assumed to represent the pre-morbid size of the affected limb), if the contralateral limb is free of disease.”  This teaches that the “percentage differences” mentioned in the preceding sentence is based on a first select region of the body as compared to a reference region of the body of the individual.  It would have been obvious to use the same volume measuring technique for obtaining both the size of the reference region and the size of the first select region, thereby preventing the need from having and/or acquiring two different measurement devices/techniques.
With regard to the claimed step (d), Stanton teaches that “Percentage differences seem more universally applicable, and a difference in arm volume of 10% is considered an appropriate cut-off point, although lymphedema may be present at smaller differences” (see page 123, right column under “The diagnostic threshold for swelling”).

However, Stanton does not specify that the modified Perometer (i.e., the '3D-LED-scanner system') comprises a video camera and a depth sensor, which then follows that the scanner system mentioned by Stanton also lacks software for generating the three-dimensional model specifically from data obtained by the camera and depth sensor. 
Fagrell teaches thesis work with a “project goal … to produce a prototype that would decrease the symptoms of lymphedema.”  However, “A deeper and wider understanding of the desires at the clinics was revealed and a new need was discovered. The need calls for a simple and effective way of measuring a lymphedema volume” (see page 3, sections 2.2 and 2.3).  As stated on page 20, “A study was done on how to measure limb volume and tissue compliance. This study resulted in a number of concepts that could measure a volume”.  Among the multiple concepts that were it is noted under 5.1 that “There were also concepts that for a reason could not be developed during this project… [because they] were too advanced to be developed during the time and circumstances of the project” – see section 5.1), pages 22-23 discuss in section 5.1.3 a “Stationary Scanner”:

The stationary scanner was a scanner that takes full 3D images of a limb using a 3D scanner e.g. a Microsoft’s Kinect. The idea was to use two 3D scanners (or somehow move one 3D scanner) to get all the necessary views of the limb, see Figure 13. The scanners would be mounted and fixed in the room or on a table. When the image was taken it was going to be analyzed on a computer to assess the limb volume. The advantage of this idea was the possibility to get a perfectly virtual copy of the limb stored on the computer. The main disadvantage was that it needs a large space to operate and was expensive. It was also not possible to measure the skin compliance.

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize one or two Microsoft Kinect 3D scanners to image and create computerized 3D copies of the limbs of a patient for determining volume of those limbs, as taught by Fagrell, and to utilize this scanner system in place of the stated “3D-LED scanner system” in Stanton, because this system proposed by Fagrell provides “very accurate volume measurement” and the “procedure would be much faster” compared to most other methods and concepts, and it would create a “virtual copy of the limb stored on the computer” allowing for easy of future use of the virtual copy.
Regarding “a light sensing device that comprises a video camera, depth sensor and software”, it is noted that the Microsoft Kinect is described by Cong in that “The Kinect contains… an RGB color VGA video camera, a depth sensor” (see last two lines on page 3 of 7) and that “The depth sensor contains a monochrome CMOS sensor” (see first line on page 4 of 7).  “Putting both hardware and software together give the Kinect the ability to generate 3D images” (see first sentence under Xbox player Graphical Image of an Xbox player on page 4 of 7).
As such, Cong provides evidence that the Microsoft Kinect inherently contains the requirements set forth in the claim for the recite "light sensing device".  It is also acknowledged that the specification of the instant application as originally filed 

It is noted that Stanton states that “a difference in arm volume of 10% is considered an appropriate cut-off point”, which reads on the claimed “at least 3%” because “at least 3%” is a range from 3% to 100%, within which Stanton’s range of 10%-100% (see MPEP 2131.03(II) and MPEP 2144.05(I)).  
However, Stanton also states explicitly that “lymphedema may be present at smaller differences”.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that a smaller difference (i.e., below 10%) may indicate lymphedema as explicitly stated by Stanton, such 3% and above.  For instance, Gergich states that “successful management of lymphedema (LE) relies on early diagnosis using sensitive measurement techniques… the authors demonstrated the effectiveness of a surveillance program that included preoperative limb volume measurement and interval postoperative follow-up to detect and treat subclinical LE” (see Background, pg. 2809).  “Limb volume was measured preoperatively and at 3-month intervals after surgery. If an increase >3% in upper limb (UL) volume developed compared with the preoperative volume, then a diagnosis of LE was made” (see Methods, pg. 2809).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that, even if Stanton’s statement that “a difference in arm volume of 10% is considered an appropriate cut-off point” does not read on the claimed “at least 3%” (which the Examiner maintains that it does read on this limitation), Gergich’s teaching of “an increase >3% in upper limb (UL) volume developed compared with the preoperative volume, then a diagnosis of LE was made” teaches the claimed invention explicitly, and it would have been obvious to utilize 3% because Stanton states explicitly that “lymphedema may be present at smaller differences” (i.e., differences smaller than 10%).

Regarding claim 2, it is re-iterated that Cong provides evidence that the Microsoft Kinect inherently contains “an RGB color VGA video camera, a depth sensor” (see last two lines on page 3 of 7) and that “The depth sensor contains a monochrome CMOS sensor” (see first line on page 4 of 7).
Regarding claim 3, it is noted that the Kinect is a mobile device, and it is re-iterated that the specification of the instant application describes Figure 1 as " FIG. 1 is a three-dimensional, digital model of the trunk of an individual obtained using a light-sensing device such as KINECT”.  Therefore, the Kinect being used as the light sensing device reads 100% on the claimed “light sensing device” of the instant application.
Regarding claim 4, it is noted that the prior art described above discusses measurements of volumes.
Regarding claim 7, Gergich teaches that “Bilateral UL strength, ROM, and volume were assessed at the preoperative visit and reassessed at 1 month, 3 months, 6 months, 9 months, 12 months, and 18 months postoperatively … Diagnostic criteria for LE included a volume increase ≥3% in the affected UL compared with the patient’s preoperative measurement …” (see lines 2-5 at right column on page 2810).
Regarding claim 8, Gergich states that “UL volume was calculated by using 80% of the total limb length, which was measured from the ulnar styloid process to the tip of the acromion for standardization. Body weight was recorded at each visit to control for weight change” (see paragraph immediately preceding “Early Intervention” on page 2811; emphasis added).  It noted that “to control for weight change” teaches to factor that into the calculations in order to remove its effects, i.e., to obtain a weight adjusted value.
Regarding claim 10, it is re-iterated that Gergich teaches that “Bilateral UL strength, ROM, and volume were assessed at the preoperative visit and reassessed at 1 month, 3 months, 6 months, 9 months, 12 months, and 18 months postoperatively … Diagnostic criteria for LE included a volume increase ≥3% in the affected UL compared with the patient’s preoperative measurement …” (see lines 2-5 at right column on page 2810).  This teaches assessment at each of “1 month, 3 months, 6 months, 9 months, 12 months, and 18 months postoperatively”, which is at two time points post-surgery.
Regarding claim 18, it is noted that Stanton teaches that “Lymphedema is increasingly recognized as a common side effect of cancer treatment, especially breast cancer… Management consists of careful treatment, particularly external compression, Accurate measurement of limb volume is considered crucial to lymphedema management” (see first paragraph immediately following the Abstract, page 122; emphasis added).  Therefore, it would be obvious to one of ordinary skill in the art that medical guidance and treatment would be provided to a patient based on the “accurate measurement of limb volume” as outlined in the above combination of references.
Regarding claim 23, it is re-iterated that Gergich teaches that “Bilateral UL strength, ROM, and volume were assessed at the preoperative visit and reassessed at 1 month, 3 months, 6 months, 9 months, 12 months, and 18 months postoperatively … Diagnostic criteria for LE included a volume increase ≥3% in the affected UL compared with the patient’s preoperative measurement …” (see lines 2-5 at right column on page 2810).

Claims 11-12, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stanton in view of Fagrell as evidenced by Cong, and further in view of Gergich as applied to claim 1 above, and further in view of Moseley et al. (titled “Combined Opto-Electronic Permoetry and Bioimpedance to Measure Objectively the Effectiveness of a New Treatment Intervention for Chronic Secondary Leg Lymphedema”, 2002), and further in view of Cornish et al. (titled “Early Diagnosis of Lymphedema using Multiple Frequency Bioimpedance”, 2001).
Regarding claims 11 and 22, Stanton in combination with Fagrell, Cong and Gergich was previously described with regard to claim 1.  However, none of these references explicitly teach to utilize bioimpedance measurements along with volume measurements to make a diagnosis of lymphedema.
Moseley describes a study “to cross correlate both measurement techniques to ascertain whether each or both could be used reliably for measurement of leg lymphedema” (see Abstract).  “As shown in this clinical trial, using both together provided an accurate and in-depth picture of the complex condition of secondary leg lymphedema and how it responds to treatment” (see last sentence of the entire article).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate bioimpedance measurements to diagnose lymphedema, as see last sentence of the Moseley article).
However, Moseley does not provide an explicit teaching of a threshold by which lymphedema is diagnosed via bioimpedance.
Cornish teaches “early diagnosis of lymphedema using multiple frequency bioimpedance" (see Title).  Cornish states explicitly that "an MFBIA measured ratio greater than 0.102 from the patient's pre-surgery measurement was deemed indicative of the early onset of lymphedema” (see left column on page 7).
It would have been obvious to one of ordinary skill in the art that diagnosis a patient with lymphedema if "an MFBIA measured ratio greater than 0.102 from the patient's pre-surgery measurement", as taught by Cornish, with the system and methods of the previously described combination of references because Cornish teaches exactly this, while Moseley broadly and generally states that bioimpedance is a reliable determiner of lymphedema while not providing such a threshold value.

Regarding claim 19, it is noted that Stanton teaches that “Lymphedema is increasingly recognized as a common side effect of cancer treatment, especially breast cancer… Management consists of careful treatment, particularly external compression, exercise, and manual lymph drainage, and accurate assessment of the response of the limb. Accurate measurement of limb volume is considered crucial to lymphedema management” (see first paragraph immediately following the Abstract, page 122; emphasis added).  Therefore, it would be obvious to one of ordinary skill in the art that medical guidance and treatment would be provided to a patient based on the “accurate measurement of limb volume” as outlined in the above combination of references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799